745 So.2d 500 (1999)
Theodora CAMPBELL, Appellant,
v.
STATE of Florida, Appellee.
No. 98-3888.
District Court of Appeal of Florida, First District.
November 22, 1999.
Nancy A. Daniels, Public Defender and Carol Ann Turner, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and Veronica S. McCrackin, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Theodora Campbell appeals a final order placing her on probation, contending only that the trial court erred by imposing a public defender lien without giving her an opportunity to contest the amount of the lien. Although the defendant did not object at sentencing, she properly preserved the issue for review by filing a timely rule 3.800(b) motion, which the trial court denied. We reverse. When a public defender lien is imposed, the trial court must give the defendant notice of the right to contest the amount of the lien. See Fla.R.Crim.P. 3.720(d)(1). If the defendant wishes to contest the lien, the trial court must set a hearing for that purpose within thirty days of the sentencing date. See Fla.R.Crim.P. 3.720(d)(2). Because these procedures were not followed here, we reverse and remand with instructions to afford the defendant a hearing on the amount of the lien.
ERVIN, LAWRENCE and PADOVANO, JJ., CONCUR.